
	

113 HR 422 IH: Children’s Hope Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 422
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Gosar,
			 Mr. Schweikert,
			 Mr. Salmon,
			 Mr. Mulvaney,
			 Mrs. Blackburn,
			 Mr. Messer,
			 Mr. LaMalfa,
			 Mr. Hultgren, and
			 Mr. Weber of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a credit which is dependent on enactment of State qualified scholarship tax
		  credits and which is allowed against the Federal income tax for charitable
		  contributions to education investment organizations that provide assistance for
		  elementary and secondary education.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Children’s Hope Act of
			 2013.
			(b)FindingsCongress
			 finds the following:
				(1)On April 4, 2011, the United States Supreme
			 Court ruled that opponents of Arizona’s private school scholarship tax credit
			 program may not challenge the program on grounds that it violates the
			 Establishment Clause of the First Amendment.
				(2)The Court ruled
			 5–4 in Garriott v. Winn and Arizona Christian School Tuition Organization v.
			 Winn against a lawsuit by the Arizona chapter of the American Civil Liberties
			 Union, which contested a tax credit program giving Arizona parents choices
			 other than their neighborhood public schools.
				(3)The
			 Children’s Hope Act of 2013
			 builds on the success of the Arizona private school scholarship tax credit
			 program. Thus far, Arizona taxpayers have raised more than $430 million for
			 scholarships since 1998. In 2011 alone, nearly 75,000 taxpayers awarded more
			 than $47 million for 25,000 scholarships to Arizona children.
				2.Tax credit for
			 contributions to education investment organizations
			(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by
			 inserting after section 30D the following new section:
				
					30E.Contributions
				to education investment organizations
						(a)In
				GeneralThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year the aggregate amount of qualified
				contributions for the taxable year.
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for a taxable year shall not
				exceed $100 ($200 in the case of a joint return).
						(c)Qualified
				contributionsFor purposes of this section—
							(1)In
				generalThe term qualified contribution means a
				charitable contribution (as defined by section 170(c)) to an education
				investment organization.
							(2)Education
				investment organizationThe term education investment
				organization means any organization described in section 170(c)(2)
				if—
								(A)normally not less
				than 90 percent of the annual cash contributions to such organization are
				disbursed in the form of grants to students for qualified elementary and
				secondary education expenses, and
								(B)not less than
				½ of such disbursements are to students who are eligible
				for free or reduced-cost lunches under the school lunch program established
				under the Richard B. Russell National School
				Lunch Act.
								(3)Qualified
				elementary and secondary education expensesThe term
				qualified elementary and secondary education expenses has the
				meaning given such term by section 530(b)(3), except that child
				shall be substituted for beneficiary and a child
				shall be substituted for the designated beneficiary of the trust
				in clauses (i) and (iii) of subparagraph (A).
							(4)State credit
				must be taken first
								(A)No credit shall be
				allowed to a taxpayer under this section for a taxable year unless, for the
				taxable year, the taxpayer is allowed on the taxpayer’s State tax return the
				minimum State qualified scholarship tax credit (as defined in section 3 of the
				Children’s Hope Act of
				2013).
								(B)No credit shall be
				allowed to a taxpayer under this section for such taxable year for any
				contributions that were taken into account for purposes of such State qualified
				scholarship tax credit.
								(d)Special
				Rules
							(1)Denial of double
				benefitNo deduction shall be allowed under any provision of this
				chapter for any expense for which a credit is allowed under this
				section.
							(2)Time when
				contributions deemed madeFor purposes of this section, a
				taxpayer shall be deemed to have made a contribution to an education investment
				organization on the last day of the preceding taxable year if the contribution
				is made on account of such taxable year and is made not later than the time
				prescribed by law for filing the return for such taxable year (not including
				extensions
				thereof).
							.
			(b)Scholarships
			 from education investment organizations excluded from
			 incomeSection 74 of such Code (relating to prizes and awards) is
			 amended by adding at the end the following new subsection:
				
					(d)Scholarships
				from education investment organizationsGross income does not
				include amounts received as a scholarship from an education investment
				organization (as defined in section 30E(c)(2)) for qualified elementary and
				secondary education expenses (as defined in section 30E(c)(3)). Such
				scholarship shall not be taken into account for purposes of determining
				eligibility for any Federal
				program.
					.
			(c)Clerical
			 amendmentThe table of sections for such subpart B is amended by
			 inserting after the item relating to section 30D the following new item:
				
					
						Sec. 30E. Contributions to education
				investment
				organizations.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Federal
			 scholarship tax credit conditioned on State qualified scholarship tax
			 credit
			(a)In
			 generalFor purposes of section 30E(c)(4) of the Internal Revenue
			 Code of 1986 (as added by section 2 of this Act), a scholarship tax credit
			 shall not be treated as a State qualified scholarship tax credit unless the
			 requirements of subsection (b) are met.
			(b)Requirements
			 relating to State qualified scholarship tax credit
				(1)In
			 generalFor purposes of subsection (a), the requirements of this
			 subsection are met only if—
					(A)the tax credit is
			 for an amount of not less than $250 per taxpayer and is allowed against the
			 State income tax (property tax for those States that don’t have income tax) for
			 the amount of voluntary cash contributions made by the taxpayer during the
			 taxable year to a school tuition organization described in paragraph
			 (2),
					(B)the excess of such
			 credit over tax liability may be carried forward for not more than five
			 years,
					(C)the taxpayer does
			 not require, as a condition of the contribution, that the contribution must
			 benefit a specific child, and
					(D)such credit is not
			 allowable for direct donations to private schools.
					(2)School tuition
			 organizationFor purposes of paragraph (1), a school tuition
			 organization is described in this paragraph if such organization—
					(A)is an organization
			 operating in the State and is described in section 501(c)(3), and is exempt
			 from tax under section 501(a), of the Internal Revenue Code of 1986,
					(B)expends at least
			 90 percent of its annual cash contributions for educational scholarships or
			 tuition grants to children to allow them to attend any qualified school chosen
			 at the sole discretion of their parents, and
					(C)disburses at least
			 90 percent of its annual cash contributions within one year of their
			 receipt.
					(3)Qualified
			 schoolFor purposes of paragraph (2), the term qualified
			 school means any elementary school or secondary school that is located
			 in the State in which the taxpayer resides and does not discriminate on the
			 basis of race, color, handicap, familial status, or national origin and that
			 satisfies the requirements prescribed by State law for such schools as of
			 December 31, 2010.
				(4)Educational
			 scholarships or tuition grantsThe term educational
			 scholarship or a tuition grant means any scholarship or grant awarded
			 for qualified elementary and secondary education expenses (as defined in
			 section 30E(c)(3) of the Internal Revenue Code of 1986).
				(c)StateFor
			 purposes of this section, the term State means any of the several
			 States.
			
